
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [AZ 078-0035; FRL-6954-7] 
        Revisions to the Arizona State Implementation Plan, Arizona Department of Environmental Quality; Reopening of Comment Period 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule; reopening of comment period. 
        
        
          SUMMARY:
          EPA is reopening the comment period for action proposed on December 18, 2000 (65 FR 79037) regarding revision to the Arizona State Implementation Plan (SIP). 
        
        
          
          DATES:
          Any comments on this proposal must arrive by April 16, 2001. 
        
        
          ADDRESSES:
          Mail comments to Andy Steckel, Rulemaking Office Chief (Air-4), U.S. Environmental Protection Agency, Region IX, 75 Hawthorne Street, San Francisco, CA 94105. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Al Petersen, Rulemaking Office (Air-4), U.S. Environmental Protection Agency, Region IX, (415) 744-1135. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        On December 18, 2000, EPA proposed the following revision to the Arizona State Implementation Plan (SIP). 
        
            
          
            Local agency 
            Rule No. 
            Proposed action 
            
          
          
            Arizona Department of Environmental Quality 
            R18-2-702 
            Disapproval. 
          
        
        The proposed action provided a 30-day public comment period. In response to a request from Gallagher & Kennedy, PA, submitted by letter on January 16, 2001, EPA is reopening the comment period for an additional 30 days. 
        
          Dated: March 5, 2001. 
          Michael Schulz, 
          Acting Regional Administrator, Region IX. 
        
      
      [FR Doc. 01-6568 Filed 3-15-01; 8:45 am] 
      BILLING CODE 6560-50-P
    
  